ORDER
PER CURIAM.
Robert Lee Proud (Movant) appeals the judgment denying his Rule 24.035 motion for post-conviction relief. Movant pleaded guilty to first-degree murder in violation of Section 565.020.1, RSMo 1994. Movant now contends his plea counsel coerced his guilty plea. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).